CORRECTED DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.  

EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:   
Please add new claim 21 as set forth below:
21. (New) A product as defined in claim 3, wherein the individual strips are 

connected together.

REASONS FOR ALLOWANCE

Prior to setting forth the Reasons for Allowance, it is noted that claim 4, which was a nonelected claim withdrawn without traverse, was cancelled in the Notice of Allowance mailed 7/15/22. However, upon reconsideration given that claim 4 depends on allowable claim 1, claim 4 has now been rejoined. Since claim 4 was indicted as cancelled in the previous Notice of Allowance, it has been added as new claim 21. Claims 1-3, 5-14, and 21 remain allowable for the same reasons set forth in the Notice of Allowance mailed 7/15/22 and re-stated below:


US 5,620,724 to Adler is considered as the closest prior art for the invention according to claim 1. Adler disclosed a product for producing a beverage such as tea having tea leaves dispersed, extracted and dispensed  (See Abstract and 12:10-15 and 15:5-15).  US 20120024161 A1 to Chen et al. disclosed a product (see Figs. 1- 7) for dispensing a beverage or broth in a: dispenser (entire device shown in Fig. 1) defining an
openings at either side are via both threaded caps -top 21 and teaches the opening lids are opened to prepare the tea beverage by hot water yielding an infusion product.  The invention according to claim 1 differs from the one known from Adler and Chen in that the product has an optical density at 274 nm of greater than about 0.4 after 2.5 grams of the product are immersed in 500 mL of water at a temperature of 90°C for 20 seconds.  The invention characterized by the combination of these amended features, is allowable for reasons of record and in light of Applicant’s arguments submitted 05/23/22.

	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022.  The examiner can normally be reached on M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787